UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6582


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LAMONT LEE TURRENTINE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:06-cr-00206-F-1; 5:09-cv-00284-F)


Submitted:   January 3, 2012                 Decided:   February 2, 2012


Before KING, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lamont Lee Turrentine, Appellant Pro Se. Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lamont     Lee   Turrentine       seeks    to    appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The    order    is     not    appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)          (2006).             A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies       this     standard        by      demonstrating           that

reasonable       jurists      would    find     that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies      relief      on    procedural       grounds,        the       prisoner      must

demonstrate      both    that    the    dispositive          procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

We   have   independently       reviewed       the    record       and    conclude     that

Turrentine has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with     oral     argument    because       the       facts     and     legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3